Citation Nr: 0924756	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  04-00 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In April 2005, the Veteran testified at a 
hearing before the Board, sitting in Las Vegas, Nevada.  The 
Board remanded the matter in August 2006 for further 
development.


FINDING OF FACT

The Veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1137, 1154(b), 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 
1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996).

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Souza v. Brown, 10 Vet. App. 307, 311 (1997).

In this case, the Veteran does not contend that he "engaged 
in combat with the enemy," as used in 38 U.S.C. § 1154(b).

The Veteran claims two types of in-service stressors.  First, 
he reported an incident while serving on the U.S.S. Oriskany.  
A fellow seaman had been brought up from the brig for some 
exercise when he jumped overboard.  A helicopter was 
dispatched to try to rescue the seaman, but he could not be 
recovered.  The Veteran stated that the body was later found 
and had been partially eaten by sharks.  In December 2007, 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) issued a report that verified the Veteran's account 
of the seaman jumping overboard except that the body was 
never recovered.

The other claimed in-service stressor relates to racial 
discrimination and harassment.  At the April 2005 Board 
hearing, the Veteran testified that a discharge board was 
convened shortly before his discharge in July of 1970 to 
examine whether his rank had been inappropriately lowered 
because of his race.  The Veteran testified that when his 
ship was stationed at Alameda, he went to a legal office 
there about his upcoming discharge board.  His attorney later 
flew from Alameda to the Philippines, where the actual 
discharge board took place.  In a September 2006 statement, 
the Veteran asserts that he won his case at the discharge 
board.  Because of this, he was harassed further.  At this 
point, the chaplain persuaded the captain of the ship to let 
the Veteran fly back to the United States.  The Veteran's 
personnel records verify that he made allegations of racial 
discrimination in service and had a poor disciplinary record.  
While in service, he wrote a nine page letter to Senator Gore 
detailing his complaints.  The ship's commanding officer 
responded to Senator Gore's inquiry in August 1970, noting 
the accumulation of minor offenses that caused the command to 
seek an early discharge.

The Veteran underwent a VA examination in January 2008.  The 
examiner noted that neither of the Veteran's claimed 
stressors meet criteria for an event that is outside the 
range of usual human experience that would markedly distress 
anyone.  Regarding the seaman who jumped overboard, the 
examiner explained that the Veteran was not related to the 
seaman and seeing or knowing of someone who drowned is not an 
unusual human experienced.  The Veteran was not physically 
threatened by the incident.  The examiner noted that the 
Veteran is more frustrated and upset about how he felt he was 
treated in the Navy than by anything else.  The examiner 
concluded that the Veteran does not have an Axis I diagnosis.  
He does not meet the criteria for PTSD.  There is an Axis II 
diagnosis of personality disorder, not otherwise specified.

Another VA examination was conducted by a different examiner 
in March 2009.  The examiner agreed that the Veteran did not 
meet the criteria for PTSD.  He made an Axis I diagnosis of 
adjustment disorder with depression and paranoid reaction 
probably a continuation of problems he had while still in the 
military.  He made an Axis II diagnosis of compulsive 
personality.

A personality disorder is considered a constitutional or 
developmental defect and is not a disease or injury for the 
purposes of service connection.  38 C.F.R. § 3.303(c), 4.9 
(2008); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
However, see VAOPGCPREC 82-90 (July 18, 1990) (in which the 
VA Office of General Counsel held that service connection may 
be granted for a congenital disorder on the basis of in-
service aggravation).  See VAOPGCPREC 82- 90, 55 Fed. Reg. 
45,711 (1990) [a reissue of General Counsel opinion 01-85 
(March 5, 1985)] which in essence held that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexist 
claimants' military service. The opinion went on to hold, 
however, that service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514- 15 (1993).

The Veteran sought VA treatment for PTSD in July 2005.  In 
August 2005, a clinician noted that the Veteran should be 
treated for PTSD related to military service but not to 
combat.  This was not a firm diagnosis based on DSM-IV 
criteria, but a way to categorize treatment options.  In 
September 2005, a VA treatment note shows that the Veteran 
did not fulfill the criteria for PTSD and was instead 
diagnosed with depressive disorder, not otherwise specified.

Because there is no diagnosis of PTSD based on the Veteran's 
claimed stressors, the claim must be denied.  The Board finds 
that the preponderance of the evidence is against the claim 
and the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b)(2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Formerly, proper notice 
included asking the claimant to provide any evidence in his 
or her possession that pertains to the claim.  This element 
of notice was removed from 38 C.F.R. § 3.159, effective May 
30, 2008 as to applications for benefits pending before VA or 
filed thereafter.  Notice and Assistance Requirements, 73 
Fed. Reg. 23,353 (April 30, 2008).  Notice should be provided 
to a claimant before the initial unfavorable decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in May 2002 of the information and evidence needed 
to substantiate and complete claims for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  

The Board acknowledges that the Veteran was not given the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until August 2006.  
The failure to provide more timely notice is harmless in this 
instance, however, because the preponderance of the evidence 
is against the appellant's claim for service connection for 
PTSD; therefore, any questions as to the appropriate 
disability rating or effective date to be assigned are moot. 

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service 
treatment records, personnel records, VA treatment records, 
and private treatment records.  Stressors were verified.  VA 
examinations were conducted.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

Entitlement to service connection for PTSD is denied.

____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


